Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 1 of 17 PagelD 1

FILED

UNITED STATES DISTRICTCOURTS PH 3:58
MIDDLE DISTRICT OF FLORIDA...
FORT MYERS DIVISION 3) 7). hy

UNITED STATES OF AMERICA

v. CASE NO. 2:19-cr- | 2“ - Led PMA,
18 US § 371
18 U.S.C. § 924(a)(1)(A)
JESUS ROBIN SUAREZ 18 U.S.C. § 2
ANDREA JOSELIN SUAREZ and
KEVIN ROBIN SUAREZ
INDICTMENT
The Grand Jury charges:
COUNT ONE
(Conspiracy)

A. Introduction

At times material to this Indictment:

1. Jesus Robin Suarez (“Jesus Suarez”) was a United States Legal
Permanent Resident. Jesus Suarez was the father of Andrea Suarez and Kevin
Suarez.

2. Andrea Joselin Suarez (“Andrea Suarez”) was a United States Legal
Permanent Resident. Andrea Suarez was the daughter of Jesus Suarez and the
sister of Kevin Suarez.

3. Kevin Robin Suarez (“Kevin Suarez”) was a United States Legal

Permanent Resident until on or about January 5, 2017, at which time he became
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 2 of 17 PagelD 2

a naturalized United States Citizen. Kevin Suarez was the son of Jesus Suarez
and the brother of Andrea Suarez.

4. The Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF) was an agency of the United States Department of Justice responsible for
the administration and enforcement of federal firearms laws and regulations
pertaining to the acquisition and disposition of firearms.

5. As part of its lawful functions, ATF issued licenses to firearms
dealers, issued regulations governing the sale and distribution of firearms, and
maintained and operated the National Tracing Center (N TC) to process
requests from Federal, State, local, and foreign law enforcement agencies for
the tracing of crime guns.

6. The Gold Miner, Inc. (“The Gold Miner”), located at 4351 Hancock
Bridge Parkway, North Fort Myers, Florida, in the Middle District of Florida,
was a federal firearms dealer licensed by ATF under the provisions of Chapter
44 of Title 18, United States Code. As such, The Gold Miner was a “person”
licensed under Chapter 44 of Title 18, United States Code, as defined by 18
U.S.C. § 921(a)(1).

7. First Pawn Jewelry and Loan, Inc. (“First Pawn”), located at 889
Airport Road South, Naples, Florida, in the Middle District of Florida, was a

federal firearms dealer licensed by ATF under the provisions of Chapter 44 of
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 3 of 17 PagelD 3

Title 18, United States Code. As such, First Pawn was a “person” licensed
under Chapter 44 of Title 18, United States Code, as defined by 18 U.S.C. §
921(a)(1).

8. Shoot Straight Fort Myers, Inc. (“Shoot Straight”), located at 2418
Colonial Boulevard, Fort Myers, Florida, was a federal firearms dealer licensed.
by ATF under the provisions of Chapter 44, Title 18, United States Code. As
such, Shoot Straight was a “person” licensed under Chapter 44 of Title 18,
United States Code, as defined by 18 U.S.C. § 921(a)(1).

9, Capital Pawn II of Florida, LLC (“Capital Pawn”), located at 4786
Palm Beach Boulevard, Fort Myers, Florida, was a federal firearms dealer
licensed by ATF under the provisions of Chapter 44 of Title 18, United States
Code. As such, Capital Pawn was a “person” licensed under Chapter 44 of
Title 18, United States Code, as defined by 18 U.S.C. § 921(a)(1).

10. Licensed federal firearms dealers, also known as federal firearms
licensees, were required by law to obtain information about the identity of
individuals who sought to purchase a firearm. Licensed dealers were required
to have each individual seeking to purchase a firearm complete a Department
of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473,
Firearms Transaction Record (“ATF Form 4473”).

11. ATF Form 4473 required the purchaser of a firearm to provide his
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 4 of 17 PagelD 4

or her full name, current residence address, birth date, and other identifying
information. The purchaser was also required to present a valid government-
issued photo identification to the dealer.

12. ATF Form 4473 also required the purchaser to answer a series of
questions to determine whether the purchase was permitted under federal law.
One of the questions stated, “Are you the actual transferee/buyer of the
firearm(s) listed on this form? Warning: You are not the actual buyer if you
are acquiring the firearm(s) on behalf of another person. If you are not the
actual buyer, the dealer cannot transfer the firearm(s) to you.”

13. Once a purchaser completed ATF Form 4473, the dealer was
required to submit the purchaser’s information to a representative of the
National Instant Criminal Background Check System (NICS) or a designated
state point of contact, who informed the dealer whether the purchaser was
permitted to receive the firearm.

14. Licensed dealers were required by law to retain all completed ATF
Forms 4473 in their permanent records. Dealers were also required to record
each sale of a firearm in a bound log, noting, among other information, the
firearm’s manufacturer, model, and serial number; the transaction date; and the
name and address of the purchaser. Dealers were required to retain these logs

in their permanent records.
Case 2:19-cr-00132-JLB-NPM Document 1 Filed 08/28/19 Page 5 of 17 PagelD 5

B. The Conspiracy
15. Beginning on an unknown date, but from at least as early as on or

about May 31, 2016, and continuing through at least in or about November
2017, in the Middle District of Florida and elsewhere, the defendants,

JESUS ROBIN SUAREZ,

ANDREA JOSELIN SUAREZ, and

KEVIN ROBIN SUAREZ,
did knowingly and willfully combine, conspire, confederate, and agree with
each other and with others, both known and unknown to the Grand Jury, to
cause false statements and representations to be made to persons licensed under
the provisions of Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of such persons, in violation of
18 U.S.C. § 924(a)(1){A).

C. Manner and Means
16.. The manner and means by which the defendants and others
sought to accomplish the conspiracy included, among other things, the
following:
a. It was a part of the conspiracy that certain conspirators would

and did offer to pay and did pay cash payments to induce individuals (the
“Straw Purchasers”) to purchase firearms on their behalf from licensed federal

firearms dealers.
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 6 of 17 PagelD 6

b. It was further part of the conspiracy that certain conspirators
would and did cause the Straw Purchasers to purchase firearms from licensed
federal firearms dealers through cash inducements.

c. It was further part of the conspiracy that certain conspirators
would and did cause the Straw Purchasers to falsely claim to be the actual buyer
of the firearms in connection with the acquisition of the firearms.

d. It was further part of the conspiracy that the conspirators
would and did cause to be created records retained by licensed federal firearms
dealers that contained false information disguising the identity of the true buyer
of the firearms.

e. It was further part of the conspiracy that the conspirators would
and did misrepresent, conceal, hide, and cause to be misrepresented, concealed,
and hidden, acts done in furtherance of the conspiracy and the purpose of those
acts.

D. Overt Acts
17. In furtherance of the conspiracy, and to accomplish its unlawful
objectives, the following overt acts, among others, were committed in the
Middle District of Florida:
a. On or about May 31, 2016, Andrea Suarez recruited Straw

Purchaser #1 to purchase five firearms from a federally licensed firearms dealer
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 7 of 17 PagelD 7

on behalf of a conspirator in exchange for cash.

b. On or about May 31, 2016, Andrea Suarez instructed Straw
Purchaser #1 to falsely state to a federally licensed firearms dealer that Straw
Purchaser #1 was the actual buyer of the firearms.

c. On or about May 31, 2016, a conspirator provided Straw
Purchaser #1 with cash to purchase the five firearms.

d. Onor about May 31, 2016, Straw Purchaser #1 purchased
five firearms from The Gold Miner with the cash provided to Straw Purchaser
#1 by a conspirator. In connection with the acquisition of the firearms, Straw
Purchaser #1 falsely certified on an ATF Form 4473 that Straw Purchaser #1
was the actual transferee/buyer of said firearms.

e. On or about May 31, 2016, Straw Purchaser #1 provided the
five firearms to a conspirator, and was paid approximately $1000 in cash in
exchange for the effort.

f. On or about July 20, 2016, Kevin Suarez recruited Straw
Purchaser #2 to purchase four firearms from a federally licensed firearms dealer
on behalf of a conspirator in exchange for cash.

g. On or about July 20, 2016, a conspirator provided Straw
Purchaser #2 with cash to purchase the four firearms.

h. On or about July 20, 2016, Straw Purchaser #2 purchased four
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 8 of 17 PagelD 8

firearms from First Pawn. In connection with the acquisition of the firearms,
Straw Purchaser #2 falsely certified on an ATF Form 4473 that Straw Purchaser
#2 was the actual transferee/buyer of said firearms.

i, On or about July 30, 2016, Straw Purchaser #2 provided the
four firearms to a conspirator, and was paid approximately $400 in cash in
exchange for the effort.

j. On or about July 23, 2016, Andrea Suarez solicited Straw
Purchaser #1 to purchase three additional firearms from a federally licensed
firearms dealer on behalf of a conspirator in exchange for cash.

k. On or about July 23, 2016, Straw Purchaser #1 purchased
three firearms from First Pawn with cash provided by a conspirator. In
connection with the acquisition of the firearms, Straw Purchaser #1 falsely
certified on an ATF Form 4473 that Straw Purchaser #1 was the actual
transferee/buyer of said firearms.

1. On or about July 23, 2016, Straw Purchaser #1 provided the
three firearms to a conspirator, and was paid approximately $300 in cash in
exchange for the effort.

m. On or about October 25, 2016, Andrea Suarez recruited Straw
Purchaser #3 to purchase firearms from a federally licensed firearms dealer on

behalf of a conspirator in exchange for cash.
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 9 of 17 PagelD 9

n. On or about October 25, 2016, Kevin Suarez and Andrea
Suarez picked Straw Purchaser #3 up from her residence, and drove Straw
Purchaser #3 to Shoot Straight to purchase two firearms.

o. On or about October 25, 2016, a conspirator provided Straw
Purchaser #3 with cash to purchase the two firearms.

p. On or about October 25, 2016, Straw Purchaser #3 purchased
two firearms from Shoot Straight with cash provided to her by a conspirator. In
connection with the acquisition of the firearms, Straw Purchaser #3 falsely
certified on an ATF Form 4473 that Straw Purchaser #3 was the actual
transferee/buyer of said firearms.

q. On or about October 25, 2016, Kevin Suarez and Andrea
Suarez drove Straw Purchaser #3 to Capital Pawn to purchase another firearm.

r. On or about October 25, 2016, a conspirator provided Straw
Purchaser #3 with cash to purchase another firearm.

s. On or about October 25, 2016, Straw Purchaser #3 purchased
one firearm from Capital Pawn with cash provided to her by a conspirator. In
connection with the acquisition of the firearm, Straw Purchaser #3 falsely
certified on an ATF Form 4473 that Straw Purchaser #3 was the actual
transferee/buyer of said firearm.

t. On or about October 25, 2016, Straw Purchaser #3 provided the
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 10 of 17 PagelD 10

three firearms to a conspirator, and was paid approximately $600 in cash in
exchange for the effort.
All in violation of 18 U.S.C. § 371.

COUNT TWO
(Aiding and Abetting False Statement)

On or about May 31, 2016, in the Middle District of Florida, the
defendants,

JESUS ROBIN SUAREZ and
ANDREA JOSELIN SUAREZ,

knowingly aided and abetted Straw Purchaser #1 in the making of a false
statement and representation to The Gold Miner, a person licensed under the
provisions Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of The Gold Miner, in that
Straw Purchaser #1 did falsely state on an ATF Form 4473 that she was the
“actual buyer/transferee” of five firearms, whereas, in truth and in fact, she
was not the actual buyer/transferee of those firearms.

In violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.

10
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 11 of 17 PagelD 11

COUNT THREE
(Aiding and Abetting False Statement)

On or about July 20, 2016, in the Middle District of Florida, the
defendants,

JESUS ROBIN SUAREZ and
KEVIN ROBIN SUAREZ,

knowingly aided and abetted Straw Purchaser #2 in the making of a false
statement and representation to First Pawn, a person licensed under the
provisions Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of First Pawn, in that Straw
Purchaser #2 did falsely state on an ATF Form 4473 that he was the “actual
buyer/transferee” of four firearms, whereas, in truth and in fact, he was not
the actual buyer/transferee of those firearms.

In violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.

COUNT FOUR
(Aiding and Abetting False Statement)

On or about July 23, 2016, in the Middle District of Florida, the

defendants,

JESUS ROBIN SUAREZ and
ANDREA JOSELIN SUAREZ,

knowingly aided and abetted Straw Purchaser #1 in the making of a false

statement and representation to First Pawn, a person licensed under the

11
Case 2:19-cr-00132-JLB-NPM Document 1 Filed 08/28/19 Page 12 of 17 PagelD 12

provisions Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of First Pawn, in that Straw
Purchaser #1 did falsely state on an ATF Form 4473 that she was the “actual
buyer/transferee” of four firearms, whereas, in truth and in fact, she was not
the actual buyer/transferee of those firearms.

In violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.

COUNT FIVE
(Aiding and Abetting False Statement)

On or about October 25, 2016, in the Middle District of Florida, the

defendants,

JESUS ROBIN SUAREZ,

ANDREA JOSELIN SUAREZ, and

KEVIN ROBIN SUAREZ,
knowingly aided and abetted Straw Purchaser #3 in the making of a false
statement and representation to Shoot Straight, a person licensed under the
provisions Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of Shoot Straight, in that Straw
Purchaser #3 did falsely state on an ATF Form 4473 that she was the “actual
buyer/transferee” of two firearms, whereas, in truth and in fact, she was not

the actual buyer/transferee of those firearms.

In violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.

12
Case 2:19-cr-00132-JLB-NPM Document 1 Filed 08/28/19 Page 13 of 17 PageID 13

COUNT SIX
(Aiding and Abetting False Statement)

On or about October 25, 2016, in the Middle District of Florida, the
defendants,
JESUS ROBIN SUAREZ,
ANDREA JOSELIN SUAREZ, and
KEVIN ROBIN SUAREZ,
knowingly aided and abetted Straw Purchaser #3 in the making of a false
statement and representation to Capital Pawn, a person licensed under the
provisions Chapter 44 of Title 18, United States Code, with respect to
information required to be kept in the records of Capital Pawn, in that Straw
Purchaser #3 did falsely state on an ATF Form 4473 that she was the “actual
buyer/transferee” of a firearm, whereas, in truth and in fact, she was not the
actual buyer/transferee of that firearm.
In violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.
FORFEITURE
1. The allegations contained in Counts One through Six are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 924(a)(1)(A), the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1)

13
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 14 of 17 PagelD 14

and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in

the violation.

3.

following:

The property to be forfeited includes, but is not limited to, the

a Century Arms firearm, Model N-PAP,
S/N N-PAP049670;

a Century Arms firearm, Model N-PAP,
S/N N-PAP6481 16;

a Century Arms firearm, Model C39V2,
S/N C39V2A15976;

a Century Arms firearm, Model M70,
S/N NCE1-001474;

an I.O. Inc. firearm, Model Sporter,
S/N S018073;

an J.O. Inc. firearm, Model Sporter,
S/N S018080;

an 1.0. Inc. firearm, Model Sporter,
S/N S017951;

an F.A. Cugir firearm, Model M10-762,
S/N MA012660-12;

an I.O. Inc. firearm, Model Sporter,
S/N S011185;

an F.A. Cugir firearm, Model M10-762,
S/N MA-21695-13RO;

a Del-Ton Inc., Model DTI-15 firearm,
S/N DTRI-5080882;

14
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 15 of 17 PageID 15

a Century Arms firearm, Model RAS47,
S/N RAS47040228;

an IO. Inc. firearm, Model AKM247C,
S/N S024454; and

an I.O. Inc. firearm, Model Sporter,
S/N S017063.

4, If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,

15
Case 2:19-cr-00132-JLB-NPM Document1 Filed 08/28/19 Page 16 of 17 PagelD 16

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
(gc WE
—Fekperson
MARIA CHAPA LOPEZ
United States Attorney

 

By: S4mou R Ef
Simon R. Eth
Assistant United States Attorney

By Eben Ad (paca

Jes M. Casas
Assistant United States Attorney
Chief, Fort Myers Division
Case 2:19-cr-00132-JLB-NPM Document 1 Filed 08/28/19 Page 17 of 17 PagelD 17

FORM OBD-34
August 19

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

 

THE UNITED STATES OF AMERICA
vs.

JESUS ROBIN SUAREZ,
ANDREA JOSELIN SUAREZ and
KEVIN ROBIN SUAREZ

 

INDICTMENT

Violations: 18 U.S.C. § § 371, 924(a)(1){A) and 2.

 

 

deren)

Foreperson

 

 

Filed in open court this 28th day

of August 2019.

 

Clerk

 

Bail $

 

 

GPO 863 525
